Case 6:21-cv-00609-PGB-EJK Document 18 Filed 05/19/21 Page 1 of 2 PageID 64




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

  NANCY PERKINS, individually and on                    Case No.
  behalf of all others similarly situated,              6:21-cv-
                                                          00609
                  Plaintiff,

  v.

  TRUSTED CAPITAL HOMES LLC, a
  Florida company, and BENJAMIN TOAFF,
  a Florida individual,

                  Defendants,



                               NOTICE OF VOLUNTARY DISMISSAL

Plaintiff dismisses this lawsuit against Defendants without prejudice.
Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
(a) Voluntary Dismissal.
(1) By the Plaintiff.
(A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66 and any applicable
federal statute, the plaintiff may dismiss an action without a court order by filing:

            (i) a notice of dismissal before the opposing party serves either an answer or a
            motion for summary judgment; or
            (ii) a stipulation of dismissal signed by all parties who have appeared.
            (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is
            without prejudice. But if the plaintiff previously dismissed any federal- or state-
            court action based on or including the same claim, a notice of dismissal operates
            as an adjudication on the merits.


       Accordingly, Plaintiff hereby dismisses these proceedings in accordance with Rule
41(a)(1)(i) without prejudice.
Case 6:21-cv-00609-PGB-EJK Document 18 Filed 05/19/21 Page 2 of 2 PageID 65




                                    NANCY PERKINS, individually and on behalf of
                                    all others similarly situated,

DATED this 19th day of May, 2021.

                                    By: /s/ Stefan Coleman
                                    Stefan Coleman (FL Bar No. 30188)
                                    law@stefancoleman.com
                                    LAW OFFICES OF STEFAN COLEMAN, P.A.
                                    201 S. Biscayne Blvd, 28th Floor
                                    Miami, FL 33131
                                    Telephone: (877) 333-9427
                                    Facsimile: (888) 498-8946

                                    Pat Peluso*
                                    ppeluso@woodrowpeluso.com
                                    WOODROW & PELUSO, LLC
                                    3900 E. Mexico Ave., Suite 300
                                    Denver, CO 80210
                                    Telephone: (720) 213-0675

                                    Attorneys for Plaintiff and the putative Class

                                    *Pro Hac Vice motion forthcoming
